THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      March 4, 2021



In the Court of Appeals of Georgia
 A20A1756. DURLAND v. COLOTL et al.

      HODGES, Judge.

      In this tort action arising from a motor vehicle accident, we must decide

whether a plaintiff may bring a renewal action, following a voluntary dismissal, when

the plaintiff served the defendant by publication only in the original action and

thereafter failed to exercise diligence to locate the defendant.1 See OCGA § 9-2-61.

We conclude that such a failure bars a renewal action, and we therefore affirm the

Superior Court of DeKalb County’s judgment dismissing Robert Durland’s renewal

action against Isaac Colotl and United Services Automobile Association (“USAA”),

Durland’s uninsured motorist insurance carrier (“UM”).




      1
          See OCGA § 33-7-11 (e).
      On November 28, 2016, Durland sued Colotl for injuries he allegedly sustained

in a December 6, 2014 motor vehicle accident. Durland also served USAA, his UM

carrier, pursuant to OCGA § 33-7-11 (e),2 and USAA answered in its own name.

Following an unsuccessful attempt to serve Colotl with process on December 5, 2016,

Durland filed a motion to serve Colotl by publication, which the trial granted on

January 25, 2017. See OCGA § 9-11-4 (f) (1) (A). In February and March 2017,

Durland published notice of his lawsuit in the DeKalb County legal organ.3 Durland

made a second unsuccessful attempt to personally serve Colotl on March 23, 2017,

but thereafter undertook no further effort to obtain personal jurisdiction over Colotl.

      Nearly two years later, USAA moved to dismiss Durland’s complaint on

January 7, 2019 due to Durland’s failure to comply with his continuing duty to

exercise diligence in locating Colotl. See OCGA § 33-7-11 (e). In response, Durland



      2
        In cases where the owner of a vehicle causing injury to another cannot be
found after the exercise of due diligence, “[a] copy of any action filed and all
pleadings thereto shall be served as prescribed by law upon the insurance company
issuing the policy as though the insurance company issuing the policy were actually
named as a party defendant.”
      3
         Although both Durland’s original and renewal actions were filed in the
Superior Court of DeKalb County, Durland’s publication of service commanded
Colotl to “appear at the Superior Court . . . in and for Richmond County, Georgia[.]”
None of the parties have addressed the effect, if any, of this discrepancy.

                                          2
voluntarily dismissed his action on January 10, 2019. Durland filed a renewal action

on June 4, 2019,4 and USAA moved to dismiss Durland’s action, arguing that because

Durland failed to personally serve Colotl in the original action, he was not entitled

to file a renewal action under OCGA § 9-2-61.5 The trial court agreed and granted

USAA’s motion to dismiss, and this appeal followed.

      1. First, Durland contends that the trial court erred when it considered his

diligence in attempting to personally serve Colotl in the original action prior to his

voluntary dismissal of the action. Essentially, Durland argues that his renewal action

is a de novo proceeding and that any unadjudicated issues of service in the original

action are irrelevant. This argument misses the point of the trial court’s order.

Although the trial court did cite Durland’s lack of diligence in its order granting

USAA’s motion to dismiss, the trial court concluded that Durland “never established

personal jurisdiction through personal service or otherwise” in the original action and

that, therefore, he could not avail himself of a renewal action pursuant to OCGA § 9-

2-61. We find no error.



      4
       The trial court denied Durland’s motion for service by publication of the
renewal action.
      5
          Colotl joined USAA’s motion to dismiss by special appearance.

                                          3
      “We review the trial court’s ruling on a motion to dismiss under the de novo

standard of review.” (Citation omitted.) Walker County v. Tri-State Crematory, 292

Ga. App. 411 (664 SE2d 788) (2008). As a threshold matter, OCGA § 9-2-61 (a)

authorizes a plaintiff, after discontinuing or dismissing a civil action, to recommence

— or renew — the action “either within the original applicable period of limitations

or within six months after the discontinuance or dismissal, whichever is later[.]”

However, “[t]he renewal statute applies only to actions that are valid prior to

dismissal. To constitute a ‘valid action,’ the complaint must be served personally on

the defendant.” (Citation and punctuation omitted; emphasis supplied.) Hudson v.

Mehaffey, 239 Ga. App. 705, 706 (521 SE2d 838) (1999); see also Hobbs v. Arthur,

264 Ga. 359, 360 (444 SE2d 322) (1994) (“The original suit is void if service was

never perfected, since the filing of a complaint without perfecting service does not

constitute a pending suit.”); Williams v. Hunter, 291 Ga. App. 731, 732 (662 SE2d

810) (2008). And while OCGA § 9-11-4 (f) (1) (A) authorizes service by publication

if “the person on whom service is to be made resides outside the state, or has departed

from the state, or cannot, after due diligence, be found within the state, or conceals

himself or herself to avoid the service of the summons,” “the general rule in Georgia

is that service by publication does not confer personal jurisdiction over a defendant

                                          4
in a tort action.” Henderson v. James, 350 Ga. App. 361, 364 (829 SE2d 429) (2019);

accord Southeastern Security Ins. Co. v. Lowe, 242 Ga. App. 535, 536 (1) (530 SE2d

231) (2000); see also OCGA § 9-11-4 (f) (1) (A), (C) (procedures for service of

summons by publication). Indeed, “[w]ithout personal jurisdiction, no money

judgment may be recovered.” Henderson, 350 Ga. App. at 364.

      Here, the record indicates that Durland never personally served Colotl with the

original complaint. As a result, when Durland dismissed the original complaint

without ever having serving Colotl, the original action was not a “valid action” to

which OCGA § 9-2-61 (a) applied. See, e.g., Hobbs, 264 Ga. at 360; Williams, 291

Ga. App. at 732. It necessarily follows that the trial court correctly dismissed

Durland’s renewal action, filed well after the statute of limitation expired. See, e.g.,

id. (“the privilege of renewal under this action applies only to actions that are valid

prior to dismissal”) (citation and punctuation omitted); see also Brasile v. Beck, 312

Ga. App. 77, 78 (2) (717 SE2d 677) (2011); Costello v. Bothers, 278 Ga. App. 750,

752 (2) (629 SE2d 599) (2006).6

      6
        Ragan v. Mallow, which overruled in part Brasile, Costello, and a sweeping
collection of similar cases, rejected the notion “that service by publication is never
sufficient to confer personal jurisdiction against any defendant[.]” (Emphasis in
original.) 319 Ga. App. 443, 447 (2) (744 SE2d 337) (2012). Nevertheless, Ragan
suggests that the circumstances in which OCGA § 9-11-4 (f) may supply personal

                                           5
      Durland is not rescued by his reliance upon Robinson v. Boyd, 288 Ga. 53, 56

(2) (701 SE2d 165) (2010). In that case, our Supreme Court noted that “it is firmly

established that the renewal suit is deemed an action de novo, in which defenses to

the original action are inapplicable unless they would render the original action void

and not just voidable.” (Punctuation omitted; emphasis supplied.) Id.; see also Hobbs,

264 Ga. at 360 (“The renewal suit is an action de novo. As such, the procedural

prerequisites of filing the renewed complaint and service of process must be met

anew.”) (citation omitted). “Untimely service of process is such an inapplicable

defense.” Robinson, 288 Ga. at 56 (2).

      Accordingly, inasmuch as diligence in perfecting service of process in
      an action properly refiled under OCGA § 9-2-61 (a) must be measured
      from the time of filing the renewed suit, any delay in service in a valid
      first action is not available as an affirmative defense in the renewal
      action.


Hobbs, 264 Ga. at 360-361. However, the critical distinction between Robinson and

this case is that the plaintiff in Robinson, despite a five-year delay from the time he

filed his complaint, ultimately perfected personal service in the original action so as


jurisdiction based upon service by publication are limited to instances of willful
evasion of service by Georgia residents — a factor not present in this case. Id. at 446-
447 (2); see also Henderson, 350 Ga. App. at 364-365.

                                           6
to support jurisdiction. 288 Ga. at 55 (1). In this case, notwithstanding Durland’s

service by publication, Durland failed to obtain personal service on Colotl in the

original action at all. As a result, Robinson does not control this case.

      Our conclusion is buttressed by a review of OCGA § 33-7-11 (e). In cases, like

this one, for the recovery of uninsured motorist benefits,

      where the owner or operator of any vehicle causing injury or damage is
      known and either or both are named as defendants in any action for such
      injury or damages but the person resides out of the state, has departed
      from the state, cannot after due diligence be found within the state, or
      conceals himself to avoid the service of summons, . . . the judge may
      grant an order that the service be made on the owner or driver by the
      publication of summons.


OCGA § 33-7-11 (e); see also OCGA § 9-11-4 (f) (1) (A), (C) (procedures for service

of summons by publication). Therefore,

      OCGA § 33-7-11 (e) authorizes service by publication on the defendant
      for the purpose of obtaining a nominal judgment so that a plaintiff may
      then proceed with an action against his or her own UM carrier. The
      grant of an order for publication implies only that the plaintiffs have
      showed sufficient diligence to warrant service by publication for that
      purpose.




                                           7
(Citation omitted.) Williams v. Patterson, 306 Ga. App. 624, 628-629 (2) (703 SE2d

74) (2010). However,

      [f]ollowing service on the owner or driver by the publication of the
      summons as provided in this subsection and service as prescribed by law
      upon the insurance company issuing the policy, the plaintiff shall have
      a continuing duty to exercise diligence in attempting to locate the owner
      or driver against whom the claim exists, but such obligation of diligence
      shall not extend beyond a period of 12 months following service upon
      the owner or driver by publication of the summons. However, regardless
      of such time limitations, should the plaintiff learn of the location of the
      owner or driver against whom the claim exists, the plaintiff shall
      exercise due diligence to effect service of process upon that owner or
      driver within a reasonable time period after receiving such information.


(Emphasis supplied.) OCGA § 33-7-11 (e).7 As a result, “the act of publication alone

is insufficient to establish proper service under OCGA § 33-7-11 (e).” Hayward v.

Retention Alternatives, 291 Ga. App. 232, 235 (2) (661 SE2d 862) (2008); see also

Williams, 306 Ga. App. at 629 (2). Here, the trial court found, and the record

confirms, that Durland undertook no effort to locate Colotl once service by


      7
        We have held, and reaffirm here, that OCGA § 33-7-11 (e) does not provide
“an additional 12 months after service by publication in which to personally serve [a
defendant]” or that it “supersede[s] the necessity of [Durland] showing that he
exercised due diligence in attempting to perfect personal service upon [Colotl].”
Williams, 306 Ga. App. at 628-629 (2).

                                          8
publication was complete — a span running from March 2, 2017 to January 12, 2019.

This delay of almost two years did not satisfy OCGA § 33-7-11 (e)’s requirement that

a plaintiff continue “to exercise diligence in attempting to locate the owner or driver

against whom the claim exists” and, therefore, Durland’s service by publication never

ripened into personal service. Once again, then, the trial court correctly dismissed

Durland’s renewal action.

      2. Second, Durland asserts that the trial court erred when it concluded that a

defendant must be personally served with process in an original action, to obtain a

nominal judgment, before a renewal action is allowed. This contention is fused to

Durland’s prior argument and, in light of our decision in Division 1, we need not

further consider it. See Walker County, 292 Ga. App. at 412 (“The dismissal of a

complaint will be affirmed if right for any reason.”).8

      In sum, we conclude that the renewal provisions of OCGA § 9-2-61 (a) did not

apply to Durland’s purported renewal action in view of his failure to personally serve

Colotl in the original action, following service by publication and a lack of diligence



      8
        In any event, contrary to Durland’s argument, the service provisions of
subsection (d) of OCGA § 33-7-11, rather than subsection (e), would govern cases
in which the defendant is unknown and suit is initiated against “John Doe.”

                                          9
to locate Colotl. See OCGA § 33-7-11 (e). Therefore, we affirm the trial court’s order

granting USAA’s motion to dismiss Durland’s complaint.

      Judgment affirmed. McFadden, C. J., and Doyle, P. J., concur.




                                         10